Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 1 of 15




       Exhibit C
         Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 2 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------- x

In Re: New York City Policing During Summer 2020                               20 Civ. 8924 (CM)(GWG)
Demonstrations.                                                                20 Civ. 10291(CM)(GWG)
                                                                               20 Civ. 10541(CM)(GWG)
                                                                               21 Civ. 322(CM)(GWG)
                                                                               21 Civ. 533(CM)(GWG)
                                                                               21 Civ. 1904(CM)(GWG)



-------------------------------------------------------------------------- x

       DEFENDANTS’ SECOND AMENDED RESPONSES AND OBJECTIONS TO
        PLAINTIFFS’ FIRST CONSOLIDATED SET OF INTERROGATORIES

                  Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and Local

Rule 26.3 of this Court, defendants City, Mayor Bill de Blasio, Commissioner Dermot Shea and

Chief of Department Terence Monahan serve the following Amended Responses and Objections

to Plaintiffs’ First Consolidated Set of Interrogatories, as discussed during the May 21, 2021

meet-and-confer, as follows:

                                        GENERAL STATEMENTS

                  1. By responding to any request, defendants do not concede the materiality of the

subject to which it refers. Defendants’ responses are made expressly subject to, and without

waiving or intending to waive, any questions, or objections as to the competency, relevancy,

materiality, privilege, or admissibility as evidence or for any other purpose, of any of the

documents or information produced, or of the subject matter thereof, in any proceeding including

the trial of this action or any subsequent proceeding.

                  2. Inadvertent production of any document or information which is privileged,

was prepared in anticipation of litigation, or is otherwise immune from discovery, shall not

constitute a waiver of any privilege or of another ground for objecting to discovery with respect

to that document or any other document, or its subject matter, or the information contained
       Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 3 of 15

therein, or of defendants’ right to object to the use of any such document or the information

contained therein during any proceeding in this litigation or otherwise.

               OBJECTIONS AND RESPONSES TO INTERROGATORIES

INTERROGATORY NO. 1:

               For each Protest Location listed on the attached Schedule A, identify each and

every Officer present, deployed, or otherwise involved in performing official duties at or near

such Protest Location, including but not limited to the Officer’s full name, shield number, tax

identification number, assigned command, and rank of each Officer, and their assignment post,

including the time present at each Protest Location.

OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 1:

               Defendants object to Interrogatory No. 1 on the grounds that it is unduly

burdensome to identify every officer present for all 83 Protest Locations and it is not

proportional to the needs of the case because the burden and expense of identifying each and

every officer for present at or near all 83 Protest Locations outweighs any likely benefit to

plaintiffs. Defendants also object that this interrogatory is in violation of Local Civil Rule 33.3

because it seeks information other than the identity of witnesses with relevant knowledge and the

description and location of physical evidence. Defendants further object that it is overbroad

because it seeks the identity of officers who were near the Protest Locations but have no

knowledge of the Incidents in the Complaints.           Defendants further object that it seeks

information already known to the plaintiffs by virtue of their criminal prosecutions and/or

defendants’ prior disclosures.

               Defendants, pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, refer

plaintiffs to the documents produced as part of defendants’ Initial Disclosures produced on

March 18, 2021 and documents produced and to be produced in response to plaintiffs’ First

Consolidated Set of Requests for Documents for the identity of the officers involved in the

requested Protest Locations.     Defendants further refer plaintiffs to the chart of incident
        Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 4 of 15

commanders produced on June 16, 2021, the mass arrest chart, also produced June 16, 2021, for

a list of arresting officers present at the Mott Haven Protest (listed under column titled “A/O”),

and the previously produced “Operations Unit Briefing” starting at Bates No. DEF000340 for

additional information responsive to this interrogatory.

               Defendants will continue to search for additional information responsive to this

interrogatory, such as information regarding officers who witnesses the interactions with

plaintiffs and/or who are identified by plaintiffs on photographs/videos, but the burden of

identifying all officers at all 83 demonstrations outweighs the likely benefit to plaintiffs.

INTERROGATORY NO. 2:

               For each Protest Location listed on the attached Schedule A, identify each and

every Incident Commander(s) in command.

OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 2:

               Defendants object to Interrogatory No. 2 on the grounds that it is vague and

ambiguous as to “Incident Commander” as it is an undefined term; it is duplicative of

Interrogatory No. 1, which already sought “every Officer” and that includes higher ranking

officers responsive to this interrogatory.

               Defendants refer plaintiffs to the unredacted chart produced on June 16, 2021.

INTERROGATORY NO. 3:

               For each Protest Location listed on the attached Schedule A, identify the Highest

Ranking Patrol Service Borough Uniformed member on scene.

OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 3:

               Defendants object to Interrogatory No. 3 on the grounds it is duplicative of

Interrogatory No. 1, which already sought “every Officer” and that includes higher ranking

officers responsive to this interrogatory, and it is duplicative of Interrogatory No. 2, which

already sought “Incident Commanders” insofar as that person is also the highest ranking
        Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 5 of 15

uniformed officer on scene; and it is burdensome to identify the highest ranking uniformed

officer on scene for all 83 Protest Locations.

                  Defendants refer plaintiffs to the unredacted chart produced on June 16, 2021.

To the extent any higher-ranking officers were present, their names will be provided when they

are identified.

INTERROGATORY NO. 4:

                  For each Protest Location listed on the attached Schedule A, identify each and

every Officer from the NYPD Legal Bureau who was involved in the police response.

OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 4:

                  Defendants object to Interrogatory No. 4 on the grounds that it is duplicative of

Interrogatory No. 1, which already sought “every Officer” and that includes members from the

NYPD Legal Bureau responsive to this interrogatory; it assumes that members of the NYPD

Legal Bureau were present at each of the 83 Protest Locations; and it is burdensome to identify

every officer from the NYPD Legal Bureau present for all 83 Protest Locations.

                  Defendants state they are currently attempting to identify which members, if any,

of the NYPD Legal Bureau were involved in the police response, and their names will be

provided if, and when, they are identified

INTERROGATORY NO. 5:

                  For each Protest Location listed on the attached Schedule A, identify each and

every NYPD Strategic Response Group (“SRG”) Officer assigned or who performed any of the

“Assignments” described in Sections I and II of the March 2019 SRG Guide.

AMENDED OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 5:

                  Defendants object to Interrogatory No. 5 on the grounds that it is duplicative of

Interrogatory No. 1, which already sought “every Officer” and that includes the officers

responsive to this interrogatory; it assumes that NYPD SRG officers were present at each of the

83 Protest Locations; and it is burdensome to identify every such officer present for all 83 Protest
        Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 6 of 15

Locations. Defendants also object that this interrogatory is not sufficiently limited in scope

because as Section I of the March 2019 SRG Guide is inapplicable to this matter. Defendants

also object in that this interrogatory is overbroad and irrelevant in that it assumes that every SRG

Officer assigned or who performed duties has relevant information or is in some way relevant to

the claims or defenses in these lawsuits.

               Subject to and without waiving any of the above objections, defendants state they

have provided body worn camera and TARU video which depicts SRG officers, and are in the

process of identifying officers who were involved in incidents with plaintiffs, and are searching

for additional information regarding the identity of SRG officers involved in incidents with

plaintiffs and will provide it upon receipt, prior to July 31, 2021.



INTERROGATORY NO. 6:

               For each Protest Location listed on the attached Schedule A, identify each and

every person who NYPD personnel stopped, detained, questioned, or Arrested (including those

released and issued summonses or desk appearance tickets, or who were processed “on-line”) at

or near such Protest Location, including but not limited to:

               a) the person’s full name, address, phone number, date of birth, arrest number,

                  summons number, New York State Identification Number (NYSID), desk

                  appearance ticket identifier, Stop Report number, and any other personal or

                  NYPD identifying information; and

               b) the full name, rank, shield number, tax identification number, and assigned

                  command, of all Officers involved in each of the encounters with persons

                  identified in this interrogatory.

OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 6:

               Defendants object to Interrogatory No. 6 on the grounds that it is compound in

that it seeks that identity of civilians and members of service in the same interrogatory; it is
        Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 7 of 15

duplicative of Interrogatory No. 1, which already sought “every Officer” and that includes the

officers responsive to this interrogatory; and it is vague and ambiguous as to “questioned” as that

term is undefined. Defendants also object to this interrogatory on the grounds that it is unduly

burdensome to identify every person “stopped, detained, questioned, or Arrested” for all 83

Protest Locations. Defendants further object that it is not proportional to the needs of the case

insofar as the burden and expense of identifying the requested information for civilians and

officers outweighs any likely benefit to plaintiffs.     Defendants further object that it seeks

information already known to the plaintiffs by virtue of their criminal prosecutions and/or

defendants’ prior disclosures. Defendants further object that it is overbroad because not every

single person stopped or arrested has relevant knowledge. Defendants also object that this

interrogatory is in violation of Local Civil Rule 33.3 insofar as it seeks discrete incidents

unrelated to plaintiffs in the Complaints because it seeks information other than the identity of

witnesses with relevant knowledge and the description and location of physical evidence.

               Subject to and without waiving any of the above objections, defendants, pursuant

to Rule 33(d) of the Federal Rules of Civil Procedure, refer plaintiffs to the documents produced

as part of defendants’ Initial Disclosures produced on March 18, 2021, and the documents

produced on June 16, 2021 and documents to be produced in response to plaintiffs’ First

Consolidated Set of Requests for Documents for the identity of the officers involved with the

plaintiffs’ arrests in the requested Protest Locations and the Mott Haven protest. Defendants are

currently searching for information on the names of arrestees and their arresting officers at the

other protests on Schedule A and will provide them when they are received, but prior to July 31,

2021.

INTERROGATORY NO. 7:

               Identify each and every individual who has submitted a complaint to any agency

of the City (including but not limited to the Civilian Complaint Review Board (“CCRB”), the

NYC Department of Investigation (“DOI”), or the NYC Law Department), and/or NYPD by any
        Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 8 of 15

means, directly or indirectly including complaints filed with other New York City agencies that

were forwarded to the NYPD or any other entity for investigation or reference, regarding any

interaction with or observation of NYPD personnel at or near the Protest Locations listed on the

attached Schedule A.

AMENDED OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 7:

               Defendants object to Interrogatory No. 7 on the grounds that it is overbroad

insofar as it seeks information that is in possession by entities or agencies that are not

represented by the Office of Corporation Counsel in this litigation; it is unduly burdensome to

identify every individual who made a complaint by any means to any City agency; and it is not

proportional to the needs of the case because the burden and expense of identifying every person

who filed a complaint to any City agency outweighs any likely benefit to plaintiffs. Defendants

also object that this interrogatory is in violation of Local Civil Rule 33.3 because it seeks

information other than the identity of witnesses with relevant knowledge and the description and

location of physical evidence, insofar as it seeks discrete incidents unrelated to plaintiffs in the

Complaints. Defendants further object that this interrogatory is not sufficiently limited in scope

because it seeks complaints of any misconduct even that which is not relevant to the Complaints.

Defendants further object and state that unrelated actions, premised on different sets of factual

allegations, cannot support an inference of the existence of unconstitutional customs and policies

and thus cannot support a claim against the City. See Simms v. City of New York, 480 F. App’x

627 (2d Cir. 2012).

               Defendants will produce the requested information, to the extent it exists, in

relation to the named plaintiffs and defendants, as soon as it is received, but prior to July 31,

2021.
        Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 9 of 15

INTERROGATORY NO. 8:

               Identify each and every Officer associated with or otherwise involved in the

factual circumstances giving rise to any and all Complaints by persons identified in response to

Interrogatory No. 7 above.

AMENDED OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 8:

               Defendants object to Interrogatory No. 8 on the grounds that it is duplicative of

Interrogatory No. 1, which already sought “every Officer” and that includes the officers

responsive to this interrogatory; it is not proportional to the needs of the case because the burden

and expense of identifying every officer involved in complaints brought by persons who are not

parties to this matter outweighs any likely benefit to plaintiffs; and it is overbroad because it

seeks the identities of officers who may have no information in regards to the plaintiffs.

Defendants also object that this interrogatory is in violation of Local Civil Rule 33.3 insofar as it

seeks discrete incidents unrelated to plaintiffs in the Complaints because it seeks information

other than the identity of witnesses with relevant knowledge and the description and location of

physical evidence. Defendants further object and state that unrelated actions, premised on

different sets of factual allegations, cannot support an inference of the existence of

unconstitutional customs and policies and thus cannot support a claim against the City. See

Simms v. City of New York, 480 F. App’x 627 (2d Cir. 2012).

               Defendants will produce the requested information, to the extent it exists, in

relation to the named plaintiffs and defendants, as soon as it is received, but prior to July 31,

2021.

INTERROGATORY NO. 9:

               Identify each and every Officer who was disciplined, or recommended to receive

such discipline, for conduct occurring at or relating to any of the Protests occurring at or near the

Protest Locations listed on the attached Schedule A.
        Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 10 of 15

AMENDED OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 9:

               Defendants object to Interrogatory No. 9 on the grounds that it is overbroad

because it seeks discipline of any officer relating to the Protest Locations, which can include

those having no connection to the plaintiffs; it is vague and ambiguous because it is unclear who

is recommending that officers receive discipline; and it is not sufficiently limited in scope

because it seeks any discipline for any reason, even that which is not relevant to the Complaints.

Defendants also object that this interrogatory is in violation of Local Civil Rule 33.3 because it

seeks information other than the identity of witnesses with relevant knowledge and the

description and location of physical evidence. Defendants further object that it is an unwarranted

invasion of privacy into non-parties who have no connection to the Complaints insofar as it seeks

officers who have no connection to the plaintiffs.         Defendants further object that this

interrogatory is duplicative of Interrogatory Nos. 1, 6, and 8, which already asked for the

identities of officers. Defendants further object and state that unrelated actions, premised on

different sets of factual allegations, cannot support an inference of the existence of

unconstitutional customs and policies and thus cannot support a claim against the City. See

Simms v. City of New York, 480 F. App’x 627 (2d Cir. 2012).

               Defendants will produce the requested information, to the extent it exists, in

relation to the named plaintiffs and defendants, as soon as it is received, but prior to July 31,

2021.



INTERROGATORY NO. 10:

               Identify each and every individual employed by the City or any of its agencies,

including the Office of the Mayor, who communicated with NYPD personnel regarding the

NYPD’s response to the Protests occurring at or near the Protest Locations listed on the attached

Schedule A.
       Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 11 of 15

OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 10:

               Defendants object to Interrogatory No. 10 on the grounds that it is vague and

ambiguous as to the generalness of “NYPD’s response to the Protests;” it is overbroad because it

seeks individuals who did not communicate with NYPD regarding the plaintiffs in the

Complaints; and it is unduly burdensome to identify every City employee who communicated

with any NYPD personnel regarding the 83 Protest Locations. Defendants also object that this

interrogatory is in violation of Local Civil Rule 33.3 because it seeks information other than the

identity of witnesses with relevant knowledge and the description and location of physical

evidence, insofar as it seeks individuals who communicated with NYPD about discrete incidents

unrelated to the plaintiffs in the Complaints. Defendants further object that it is not sufficiently

limited in scope because the subject matter of the conversations between the City employee and

NYPD is overly broad. Defendants further object that it is not proportional to the needs of the

case because the burden and expense of identifying every City employee who spoke with any

member of NYPD about the 83 Protest Locations far outweighs any likely benefit to plaintiffs.

               Subject to and without waiving any of the above objections, defendants refer

plaintiffs to the Incident Commanders Chart, the Mass Arrest Chart and the Operations Unit

Briefing, and any previously produced documents for the names of individuals who

communicated with NYPD personnel concerning at least one of the protests in Schedule A, and

further state that they are currently searching for the names of individuals who communicated

with NYPD personnel and have information relevant to the claims in these lawsuits and will

provide them prior to July 31, 2021.

INTERROGATORY NO. 11:

               Identify any and all personnel of the Office of the Mayor or the Mayor’s Office of

Criminal Justice present at any of the Protests listed on the attached Schedule A.
        Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 12 of 15

OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 11:

               Defendants object to Interrogatory No. 11 on the grounds that it is vague and

ambiguous as to whether the interrogatory is asking for personnel in their official or individual

capacity. Defendants also object that this interrogatory is in violation of Local Civil Rule 33.3

because it seeks information other than the identity of witnesses with relevant knowledge and the

description and location of physical evidence, insofar as it seeks individuals who have no

specific knowledge about the plaintiffs in the Complaints. Defendants further object that this is

an unwarranted invasion of privacy into non-parties who have no connection to the instant

litigation.

               Subject to and without waiving any of the above objections, defendants state that

they are currently searching for this information and will provide responsive, relevant

information, to the extent it exists, as soon as possible.

INTERROGATORY NO. 12:

               For each plaintiff or person identified in the Complaints, and for each other

person identified in response to Interrogatory No. 6 above, identify each and every Officer who

directly observed that person or their conduct.

OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 12:

               Defendants object to Interrogatory No. 12 on the grounds that it is overbroad

because ; unduly burdensome to identify every officer who merely “observed” an individual who

was stopped, arrested, or detained by NYPD at the 83 Protest Locations; and it is not

proportional to the needs of the case because the burden and expense of identifying every officer

who “observed” someone that was stopped, arrested, or detained by NYPD at the 83 Protest

Locations far outweighs any likely benefit to plaintiffs.      Defendants also object that this

interrogatory is in violation of Local Civil Rule 33.3 because it seeks information other than the

identity of witnesses with relevant knowledge and the description and location of physical

evidence, insofar as it seeks discrete incidents unrelated to plaintiffs in the Complaints.
       Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 13 of 15

Defendants further object that this request is duplicative of Interrogatory Nos. 1, 6, & 8, which

asked for the identities of officers at the Protest Locations.

                Subject to and without waiving any of the above objections, defendants, pursuant

to Rule 33(d) of the Federal Rules of Civil Procedure, refer plaintiffs to the documents produced

as part of defendants’ Initial Disclosures produced on March 18, 2021,documents produced in

response to plaintiffs’ First Consolidated Set of Requests for Documents, and documents

produced on June 16, 2021. Defendants further state that they are currently searching for

additional responsive information and will provide further responsive, relevant information, to

the extent it exists, as soon as possible..

INTERROGATORY NO. 13:

                For each plaintiff or person identified in the Complaints, and for each other

person identified in response to Interrogatory No. 6 above, identify each and every Officer who

determined there was probable cause to Arrest that person, prior to their Arrest.

OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 13:

                Defendants object to Interrogatory No. 13 on the grounds that it is overbroad

because it concerns events beyond the plaintiffs in the Complaints; it is not proportional to the

needs of the case because the burden and expense of identifying all such officers outweighs any

likely benefit to plaintiffs; and it is unduly burdensome to identify every officer who determined

that there was probable cause, other than the arresting officers. Defendants also object that this

interrogatory is in violation of Local Civil Rule 33.3 because it seeks information other than the

identity of witnesses with relevant knowledge and the description and location of physical

evidence, insofar as it seeks discrete incidents unrelated to plaintiffs in the Complaints.

Defendants further object that it seeks information already known to the plaintiffs by virtue of

their criminal prosecutions and/or defendants’ prior disclosures. Defendants further object that it

is duplicative of Interrogatory Nos. 1, 6, 8, & 12, which already asked for the identities of

officers at the Protest Locations.
       Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 14 of 15

                Subject to and without waiving any of the above objections, defendants, pursuant

to Rule 33(d) of the Federal Rules of Civil Procedure, refer plaintiffs to the arrest reports and c-

summons produced as part of defendants’ Initial Disclosures produced on March 18, 2021,

documents produced on June 16, 2021 and arrest reports to be produced in response to plaintiffs’

First Consolidated Set of Requests for Documents for the identity of the arresting officers.

INTERROGATORY NO. 14:

                Identify each event since 2000 in connection with which the NYPD opened up or

utilized a Mass Arrest Processing Center, including in compliance with the NYPD Patrol Guide

provisions and other policies related to making and processing mass and/or large-scale arrests.

OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 14:

                Defendants object to Interrogatory No. 14 on the grounds that it is not sufficiently

limited in time because it seeks events dating back to 2000, which is twenty years prior to the

events at issue and it is not proportional to the needs of the case because the burden of

identifying all such “events” outweighs any likely benefit to plaintiffs. Defendants also object

that this interrogatory is in violation of Local Civil Rule 33.3 because it seeks information other

than the identity of witnesses with relevant knowledge and the description and location of

physical evidence. Defendants further object that it seeks information that is not relevant and

beyond the scope of this litigation because it seeks “events” that have no bearing on the Incidents

in the Complaints.

                Subject to and without waiving any of the above objections, defendants state that

state that they are currently searching for responsive information and will provide further

responsive, relevant information, with respect to a period of time five years prior to the date of

incident, to the extent it exists, as soon as possible.
      Case 1:21-cv-00533-CM Document 109-3 Filed 06/23/21 Page 15 of 15




Dated: New York, New York
            June 18, 2021


                                   GEORGIA PESTANA
                                   Acting Corporation Counsel of the
                                     City of New York
                                   Attorney for Defendants City, de Blasio, Shea,
                                   Monahan
                                   100 Church Street
                                   New York, New York 10007



                                   By:    Dara L. Weiss
                                          Dara L. Weiss
                                          Senior Counsel

TO:   By Electronic Mail
      Counsel for all Plaintiffs
